Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-17f-2 Certificate of Accounting of Securities and Similar Investment in the Custody of Management Investment Companies Pursuant to Rule 17f-2 [17 CFR 270.17f -2] 1. Investment Company Act File Number: 811-09032 Date examination completed: September 30, 2008 2. State Identification Number: AL AK AZ AR CA CO CT DE DC FL GA HI ID IL IN IA KS KY LA ME MD D03721305 MA MI MN MS MO MT NE NV NH NJ NM NY NC ND OH OK OR PA RI SC SD TN TX UT VT VA WA WV WI WY PUERTO RICO Other (specify): 3. Exact name of investment company as specified in registration statement: Old Westbury Funds, Inc. 4. Address of principal executive office: 760 Moore Road, Valley Forge, Pennsylvania 19406 Management Statement Regarding Compliance With Certain Provisions of the Investment Company Act of 1940 January 19, 2009 I, as a member of management of the Old Westbury Funds, Inc. (comprising, respectively, Large Cap Fund, Mid Cap Equity Fund, Non-U.S. Large Cap Fund, Fixed Income Fund, Municipal Bond Fund, and the coin collection in Real Return Fund) (collectively the Funds), am responsible for complying with the requirements of subsections (b) and (c) of rule 17f-2, Custody of Investments by Registered Management Investment Companies, of the Investment Company Act of 1940 (the Act). I am also responsible for establishing and maintaining effective internal controls over compliance with those requirements. I have performed an evaluation of the Funds compliance with the requirements of subsections (b) and (c) of rule 17f-2 as of September 30, 2008 and from August 31, 2008 (date of last examination) through September 30, 2008. Based on this evaluation, I assert that the Funds were in compliance with the requirements of subsections (b) and (c) of rule 17f-2 of the Act as of September 30, 2008 and from August 31, 2008 (date of last examination) through September 30, 2008, with respect to securities reflected in the investment accounts of the Funds. By: /s/ Peter C. Artemiou Peter C. Artemiou Bessemer Trust Senior Vice President Report of Independent Registered Public Accounting Firm To the Board of Directors of Old Westbury Funds, Inc. We have examined managements assertion, included in the accompanying Management Statement Regarding Compliance With Certain Provisions of the Investment Company Act of 1940, that Old Westbury Funds, Inc. (comprising, respectively, Large Cap Fund, Mid Cap Equity Fund, Non-U.S. Large Cap Fund, Fixed Income Fund, Municipal Bond Fund and the coin collection in Real Return Fund) (collectively, the Funds) complied with the requirements of subsections (b) and (c) of rule 17f-2 under the Investment Company Act of 1940 (the Act) as of September 30, 2008. Management is responsible for the Funds compliance with those requirements.
